 



EXHIBIT 10.1
DEMAND NOTE

$225,000.00   Bothell, Washington
June 13, 2007

     1. The Loan. For value received, NORTHWEST BIOTHERAPEUTICS, INC., a
Delaware corporation (the “Issuer”), promises to pay to the order of TOUCAN
PARTNERS, LLC., a limited liability company organized under the laws of the
State of DELAWARE (the “Lender”), on demand on any business day the principal
amount of Two Hundred and Twenty-Five Thousand Dollars and No Cents
($225,000.00), together with such interest thereon as is then accrued but unpaid
and, further, to pay interest thereon as hereinafter required. The Lender may at
any time or from time to time, upon at least two business days’ notice to the
Issuer, demand payment of all or any portion of the outstanding principal amount
hereof and the Issuer shall thereupon pay to the order of the Lender such
principal amount so demanded, together with accrued and unpaid interest thereon
to the date of such payment. Additionally, without the requirement of any notice
or demand by the Lender, on the date that Issuer’s common stock is admitted for
trading on AIM, which date is currently expected to be June 22, 2007, the Issuer
shall thereupon pay to the order of the Lender all of the outstanding principal
amount hereof, together with accrued and unpaid interest thereon to the date of
such payment. The term “business day” means any day except a Saturday, Sunday or
other day on which commercial banks in New York City are authorized by law to
close.
     2. Interest. The outstanding principal amount under this Demand Note shall
bear interest, for each day from (and including) the date hereof to (but
excluding) the date on which such outstanding principal amount hereof becomes
due as a result of a demand or is prepaid in full, at a rate per annum equal to
10%. Such interest shall be due and payable on the last business day of each
September and March of each calendar year during the term of this Demand Note
(commencing with the last business day of September 2007). Any overdue principal
of and, to the extent permitted by law, overdue interest on any such amount
shall bear interest, payable on demand, for each day from the date payment
thereof was due pursuant to the provisions hereof until paid at the rate per
annum equal to the greater of (a) 12% and (b) the sum of (i) 3% and (ii) the
Prime Rate for each such day. The term “Prime Rate” means the rate of interest
publicly announced by Citibank, N.A. in New York City from time to time as its
Prime Rate. All interest accruing hereunder shall be calculated on the basis of
the actual days elapsed in a year of 365 or 366 days, as applicable.
     3. Prepayments. The Issuer may, upon at least two business days’ notice to
the Lender, prepay the principal amount of this Demand Note (in whole but not in
part) together with accrued but unpaid interest thereon to the date of
prepayment.
     4. Obligations Absolute. The obligations of the Issuer hereunder shall be
unconditional and absolute and shall not be released, discharged or otherwise
affected by the existence of any claim, set-off or other rights that the Issuer
may have at any time against the Lender, any affiliates of the Lender or any
other corporation, entity or person.
(Demand Note Signature Page)

 



--------------------------------------------------------------------------------



 



     5. Payments. The payment of the principal amount hereof and interest
thereon shall be made in lawful money of the United States of America in
immediately available funds to the Lender at such place as Lender may designate
from time to time. Such payments shall be made without set-off or deduction of
any kind. Any payments made hereunder shall be allocated first to accrued
interest, if any, and the remainder of such payment, if any, shall be allocated
to principal.
     6. Representations and Warranties. The Issuer represents and warrants that:
          (a) No Contravention. The execution, delivery and performance by the
Issuer of this Demand Note will not contravene, or constitute a default under,
any provision of applicable law or regulation or of any agreement, judgment,
injunction, order, decree or other instrument binding upon such Issuer or result
in the creation or imposition of any lien or encumbrance on any asset of the
Issuer.
          (b) Binding Effect. This Demand Note constitutes a valid and binding
obligation of the Issuer, enforceable in accordance with its terms.
     7. Miscellaneous.
          (a) No Waivers. No waiver of any provision of, or consent or approval
required by, this Demand Note, nor any consent to or approval of any departure
herefrom, shall be effective unless it is in writing and signed by the party
against whom enforcement of any such waiver, consent or approval is sought. Such
waiver, consent or approval shall be effective only in the specific instance and
for the purpose for which given. Neither the failure of either party to enforce,
nor the delay of either party in enforcing, any condition, provision or part of
this Demand Note at any time shall be construed as a waiver of that condition,
provision or part or forfeit any rights to future enforcement thereof. No action
taken pursuant to this Demand Note, including any investigation by or on behalf
of either party hereto, shall be deemed to constitute a waiver by the party
taking action of compliance by the other party with any representation,
warranty, covenant or agreement contained herein.
          (b) Collection Fees. If the Issuer fails to make payment on this
Demand Note when due and Lender is required to commence legal proceedings to
cause such payment, the Issuer shall pay to Lender all of the unpaid principal
and interest as well as all costs of counsel, expert fees, court costs and other
expenses incurred by the Lender in connection with such recovery efforts.
          (c) Waivers of Certain Notices. The Issuer hereby waives presentment
for payment, demand, protest, notice of protest, notice of dishonor and any
other notice not expressly provided for herein.
          (d) Notices. Any and all notices given in connection with this Demand
Note shall be deemed properly given only if in writing and addressed to the
party for whom such notices are intended at the address set forth below. All
notices shall be sent by personal delivery, facsimile transmission or nationally
recognized overnight courier. A written notice shall be deemed to have been
given to the recipient party on the earlier of: (i) the date it shall be
delivered (including by facsimile transmission) to the address required by this
Demand

2



--------------------------------------------------------------------------------



 



Note; (ii) the date delivery shall have been refused at the address required by
this Demand Note; or (iii) with respect to notices sent by courier service, the
date as of which the courier service shall have indicated such notice to be
undeliverable at the address required by this Demand Note. Any and all notices
referred to in this Demand Note, or which either party desires to give to the
other, shall be addressed as follows:

      To the Issuer:  
Northwest Biotherapeutics, Inc.
18701 120th Avenue, NE
Suite 101
Bothell, Washington 98011
Fax: (425) 608-3009
   
 
To Lender:  
Toucan Capital, LLC
7600 Wisconsin Avenue
Suite 700
Bethesda, MD 20814
Fax: (240) 497-4065

The Issuer or the Lender may, by notice given hereunder, designate any further
or different addresses to which subsequent notices, certificates or other
communications shall be sent. Notwithstanding anything herein to the contrary, a
delivery of a notice pursuant to the terms of this Demand Note to an address, or
by means of delivery, other than as specified above shall, if actually received
by such party, be deemed given to the recipient party as of the date of such
receipt.
          (e) Amendments. This Demand Note may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered by the parties hereto in accordance with Section 6(d).
          (f) Successors and Assigns. The provisions of this Demand Note shall
be binding upon and inure to the benefit of the Issuer and the Lender and their
respective permitted successors and assigns, except that the Issuer may not
assign its rights or delegate its obligations under this Demand Note, in whole
or in part, without the prior written consent of the Lender.
          (g) Governing Law; Consent to Jurisdiction; Service of Process. This
Demand Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Delaware excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Demand Note to the substantive law of another jurisdiction. The Issuer
consents and agrees that any legal action, suit or proceeding against it with
respect to its obligations or liabilities under or arising out of or in
connection with this Demand Note may be brought in any applicable court in the
State of Delawaret and unconditionally submits to the exclusive jurisdiction of
each of the aforesaid courts in personam, with respect to any such, action, suit
or proceeding. The Issuer hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of venue of any such suit, action or proceeding brought in
any

3



--------------------------------------------------------------------------------



 



applicable court in the State of Delaware and any claim or defense that any such
suit, action or proceeding has been brought in an inconvenient forum. The Issuer
irrevocably consents to process being served in any such suit, action or
proceeding by delivering a copy thereof to it (by hand or overnight courier) at
the address specified pursuant to Section 6(d). The Issuer agrees that such
service (i) shall be deemed in every respect effective service of process upon
such Issuer in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by law, be taken and held to be valid personal service
upon the Issuer. The Issuer agrees that a judgment in any such suit, action or
proceeding brought in any applicable court in the State of Delaware shall be
conclusive and binding upon the Issuer and may be enforced in any other court by
a suit upon such judgment. Nothing in this Demand Note shall affect or limit any
right to serve process in any other manner permitted by law.
          (h) WAIVER OF JURY TRIAL. THE ISSUER AND THE LENDER HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS DEMAND NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.
          (i) Entire Agreement. This Demand Note contains the entire agreement
and understanding between the parties with respect to the transactions
contemplated by this Demand Note and supersedes all prior agreements or
understandings, whether written or oral, between the parties with respect to the
subject matter hereof.
          (j) Execution. This Demand Note may be executed by Issuer by the
delivery by Issuer by facsimile or other electronic transmission of a copy of
the signature page of this Demand Note duly executed by such party. Any copy of
this Demand Note so executed by facsimile or other electronic transmission shall
be deemed to be an originally executed copy of this Demand Note.
          (k) Cumulative Rights. Except as expressly provided herein, the
parties’ respective rights under the various provisions of this Demand Note
shall be construed as cumulative, and no one of them is exclusive of the other
or exclusive of any rights allowed by law.
[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to be legally bound, the Issuer has executed
and delivered this Demand Note on the day and year first above written.

            NORTHWEST BIOTHERAPEUTICS, INC
      By:           Name:   Alton L. Boynton        Title:   President & Chief
Executive Officer     

(Demand Note Signature Page)

